56 Wash. 2d 38 (1960)
350 P.2d 1009
THE CITY OF SNOHOMISH, Respondent,
v.
JOHN PATRIC, Appellant.[1]
No. 35113.
The Supreme Court of Washington, Department One.
April 14, 1960.
Thor P. Ulvestad, for appellant.
PER CURIAM:
[1] The transcript does not contain a written notice of appeal, and this court has no jurisdiction of the appeal. Rule on Appeal 46, RCW Vol. 0, as amended, effective June 18, 1957, provides that an appeal from a final judgment or order in a criminal case be taken by filing with *39 the clerk of the superior court written notice of appeal within thirty days after the day of entry of the judgment or order. Rule on Appeal 1, RCW Vol. 0, as amended, effective January 3, 1956, provides that the mode supplied by the rules on appeal for securing appellate review by the supreme court is exclusive. Oral notice of appeal is without standing.
The appeal must be dismissed. Beckstead v. Linden, 52 Wn. (2d) 892, 329 P. (2d) 1093.
June 3, 1960. Petition for rehearing denied.
NOTES
[1]  Reported in 350 P. (2d) 1009.